discretion to determine whether a writ will be considered, See Smith v.
                  Eighth Judicial Dist. Court, 107 Nev. 674, 677, 818 P.2d 849, 851 (1991),
                  and because petitioners have failed to submit the information necessary
                  for us to do so, NRAP 21(a)(4), we
                              ORDER the petition DENIED.




                                                            Gibbons




                                                            Douglas




                  cc: Hon. Kenneth C. Cory, District Judge
                       Hall Prangle & Schoonveld, LLC/Las Vegas
                       Ramzy P. Ladah
                       Patrick K. McKnight
                       Eighth District Court Clerk




  SUPREME COURT
          OF
       NEVADA
                                                       2
  (0) 1947A


111LEMENZIM                               GEGNIE